            Case 2:17-cv-01190-JLR Document 101 Filed 09/02/20 Page 1 of 7




 1                                                    HONORABLE JAMES L. ROBART
 2


 3


 4


 5


 6


 7
                                UNITED STATES DISTRICT COURT
 8
                               WESTERN DISTRICT OF WASHINGTON
                                         AT SEATTLE
 9

     PUGET SOUND SURGICAL CENTER, P.S.,
10
                                                NO. 2:17-cv-01190-JLR
11
                  Plaintiff,
                                                STIPULATION AND ORDER OF
12        vs.                                   DISMISSAL WITH PREJUDICE

13   AETNA LIFE INSURANCE COMPANY,
     AETNA, INC., AMTRAK HEALTH CARE
14   AND DEPENDENT CARE PLAN, BECHTEL
     JACOBS COMPANY, LLC HEALTH AND
15   WELFARE PLAN, BANK OF AMERICA
     GROUP BENEFITS PROGRAM,
16
     NORDSTROM, INC. WELFARE BENEFIT
     PLAN, STARBUCKS CORPORATION
17
     WELFARE BENEFIT PLAN, COSTCO
18
     EMPLOYEE BENEFITS PROGRAM, SOUND
     HEALTH AND WELLNESS TRUST PLAN,
19   LOCKHEED MARTIN CORPORATION
     GROUP BENEFIT PLAN, and ADOBE
20   SYSTEMS, INC. GROUP WELFARE PLAN,

21                Defendants.

22

     //
23

     //
24




      STIPULATION AND ORDER OF DISMISSAL                           AXELROD LLP
      WITH PREJUDICE [2:17-cv-01190-JLR] - 1                  800 Third Avenue, Suite 2800
                                                                  New York, NY 10022
                                                                      (646) 448-5263
             Case 2:17-cv-01190-JLR Document 101 Filed 09/02/20 Page 2 of 7




 1
                                              I. STIPULATION
 2
            COME NOW the Parties to the above-entitled action, by and through their counsel of
 3
     record, pursuant to Fed. R. Civ. R. 41(a)(1)(A)(ii), and stipulate that the above referenced ac-
 4
     tion, and all claims made therein, shall be dismissed with prejudice, and without an award of
 5
     costs or attorneys’ fees to any party.
 6

            DATED September 1, 2020.
 7

                                                   AXELROD LLP
 8

                                                   By:    /s/ Robert J. Axelrod
 9
                                                          Robert J. Axelrod, Pro Hac Vice
10
                                                          830 Third Avenue, Suite 2800
                                                          New York, NY 10022
11
                                                          646-448-5263
                                                          rjaxelrod@axelrodllp.com
12
                                                   YOSHIDA LAW FIRM, PLLC
13

                                                   By:    /s/ D.K. Yoshida
14                                                        D.K. Yoshida, WSBA #17365
                                                          2025 First Avenue, Suite 1200
15
                                                          Seattle, WA 98121
                                                          206-456-7900
16
                                                          dyoshida@yoshidalawfirm.com
17
                                                   Attorneys for Plaintiff Puget Sound
18
                                                   Surgical Center P.S.

19
                                                   GORDON REES SCULLY MANSUKHANI,
20                                                 LLP

21                                                 By:    /s/ Matthew G. Kleiner
                                                          Matthew G. Kleiner, Pro Hac Vice
22
                                                          101 W. Broadway, Ste. 2000
                                                          San Diego, CA 92101
23
                                                          619-230-7419
24
                                                          mkleiner@grsm.com


      STIPULATION AND ORDER OF DISMISSAL                                        AXELROD LLP
      WITH PREJUDICE [2:17-cv-01190-JLR] - 2                             800 Third Avenue, Suite 2800
                                                                             New York, NY 10022
                                                                                 (646) 448-5263
           Case 2:17-cv-01190-JLR Document 101 Filed 09/02/20 Page 3 of 7




 1

                                                     /s/ Sarah N. Turner
 2
                                                     Sarah N. Turner, WSBA #37748
 3
                                                     701 Fifth Avenue, Suite 2100
                                                     Seattle, WA 98104
 4
                                                     206-695-5100
                                                     sturner@grsm.com
 5
                                               ANDREWS KURTH KENYON
 6

                                               By:   /s/ Courtney Glaser
 7                                                   John Shely, Pro Hac Vice
                                                     Courtney Glaser, Pro Hac Vice
 8
                                                     600 Travis Street, Ste. 4200
                                                     Houston, TX 77002
 9
                                                     713-220-4123
10
                                                     jshely@andrewskurth.com
                                                     cglaser@andrewskurth.com
11
                                               Attorneys for Defendants Aetna Life Insur-
12                                             ance Company; Aetna, Inc.; Bank of America
                                               Health Care Plan; Amtrak Health Care Plan;
13                                             America Health Care Plan; Nordstrom, Inc.
                                               Classic Plan; Starbucks Health Care Plan;
14                                             Costco Wholesale Health Plan
15

                                               JENSEN MORSE BAKER
16


17
                                               By:   /s/ Sarah E. Swale
                                                     Steven Douglas Jensen, WSBA #26495
18
                                                     Sarah E. Swale, WSBA #29626
                                                     216 First Ave S., Suite 204
19                                                   Seattle, WA 98104
                                                     206-682-1550
20                                                   sarah.swale@jmblawyers.com
                                                     steve.jensen@jmblawyers.com
21

                                               Attorneys for Defendant Sound Health &
22
                                               Wellness Trust Plan
23


24
     //


      STIPULATION AND ORDER OF DISMISSAL                                AXELROD LLP
      WITH PREJUDICE [2:17-cv-01190-JLR] - 3                       800 Third Avenue, Suite 2800
                                                                       New York, NY 10022
                                                                           (646) 448-5263
            Case 2:17-cv-01190-JLR Document 101 Filed 09/02/20 Page 4 of 7




 1
                                              II. ORDER
 2
            NOW, THEREFORE, IT IS HEREBY ORDERED, ADJUGED, AND DECREED
 3
     that the above referenced action, and all claims made therein, are dismissed with prejudice,
 4
     and without an award of costs or attorneys’ fees to any party.
 5


 6
     DATED: September 2, 2020
 7


 8


 9                                                        A
                                                          JAMES L. ROBART
10
                                                          United States District Judge
11


12

                                                  Presented By; Approved as to Form; Notice of
13                                                Presentation Waived:
14
                                                  AXELROD LLP
15
                                                  By:     /s/ Robert J. Axelrod
16
                                                          Robert J. Axelrod, Pro Hac Vice
                                                          830 Third Avenue, Suite 2800
17                                                        New York, NY 10022
                                                          646-448-5263
18                                                        rjaxelrod@axelrodllp.com

19                                                YOSHIDA LAW FIRM, PLLC

20                                                By:     /s/ D.K. Yoshida
                                                          D.K. Yoshida, WSBA #17365
21
                                                          2025 First Avenue, Suite 1200
                                                          Seattle, WA 98121
22
                                                          206-456-7900
23
                                                          dyoshida@yoshidalawfirm.com

24                                                Attorneys for Plaintiff Puget Sound


      STIPULATION AND ORDER OF DISMISSAL                                       AXELROD LLP
      WITH PREJUDICE [2:17-cv-01190-JLR] - 4                             800 Third Avenue, Suite 2800
                                                                             New York, NY 10022
                                                                                 (646) 448-5263
          Case 2:17-cv-01190-JLR Document 101 Filed 09/02/20 Page 5 of 7




 1
                                              Surgical Center P.S.
 2


 3
                                              GORDON REES SCULLY MANSUKHANI,
                                              LLP
 4
                                              By:   /s/ Matthew G. Kleiner
 5                                                  Matthew G. Kleiner, Pro Hac Vice
                                                    101 W. Broadway, Ste. 2000
 6                                                  San Diego, CA 92101
                                                    619-230-7419
 7                                                  mkleiner@grsm.com
 8
                                                    /s/ Sarah N. Turner
                                                    Sarah N. Turner, WSBA #37748
 9
                                                    701 Fifth Avenue, Suite 2100
10
                                                    Seattle, WA 98104
                                                    206-695-5100
11
                                                    sturner@grsm.com

12                                            ANDREWS KURTH KENYON

13                                            By:   /s/ Courtney Glaser
                                                    John Shely, Pro Hac Vice
14                                                  Courtney Glaser, Pro Hac Vice
                                                    600 Travis Street, Ste. 4200
15
                                                    Houston, TX 77002
                                                    713-220-4123
16
                                                    jshely@andrewskurth.com
17
                                                    cglaser@andrewskurth.com

18
                                              Attorneys for Defendants Aetna Life Insur-
                                              ance Company; Aetna, Inc.; Bank of America
19                                            Health Care Plan; Amtrak Health Care Plan;
                                              America Health Care Plan; Nordstrom, Inc.
20                                            Classic Plan; Starbucks Health Care Plan;
                                              Costco Wholesale Health Plan
21


22


23


24




     STIPULATION AND ORDER OF DISMISSAL                                   AXELROD LLP
     WITH PREJUDICE [2:17-cv-01190-JLR] - 5                          800 Third Avenue, Suite 2800
                                                                         New York, NY 10022
                                                                             (646) 448-5263
          Case 2:17-cv-01190-JLR Document 101 Filed 09/02/20 Page 6 of 7




 1


 2


 3
                                              JENSEN MORSE BAKER

 4
                                              By:   /s/ Sarah E. Swale
                                                    Steven Douglas Jensen, WSBA #26495
 5                                                  Sarah E. Swale, WSBA #29626
                                                    216 First Ave S., Suite 204
 6                                                  Seattle, WA 98104
                                                    206-682-1550
 7                                                  sarah.swale@jmblawyers.com
                                                    steve.jensen@jmblawyers.com
 8

                                              Attorneys for Defendant Sound Health &
 9
                                              Wellness Trust Plan
10


11


12


13


14


15


16


17


18


19


20


21


22


23


24




     STIPULATION AND ORDER OF DISMISSAL                               AXELROD LLP
     WITH PREJUDICE [2:17-cv-01190-JLR] - 6                      800 Third Avenue, Suite 2800
                                                                     New York, NY 10022
                                                                         (646) 448-5263
            Case 2:17-cv-01190-JLR Document 101 Filed 09/02/20 Page 7 of 7




 1
                                   CERTIFICATE OF SERVICE
 2          I hereby certify that on September 1, 2020, I electronically filed the foregoing with the
 3
     Clerk of the Court using the CM/ECF system which will send notification of such filing to those
 4
     attorneys of record registered on the CM/ECF system. All other parties will be served in
 5
     accordance with the Federal Rules of Civil Procedure.
 6
            DATED this 1st day of September, 2020.
 7


 8                                                By:     /s/ D.K. Yoshida
                                                          D.K. Yoshida, WSBA #17365
 9                                                        2025 First Avenue, Suite 1200
                                                          Seattle, WA 98121
10
                                                          206-456-7900
                                                          dyoshida@yoshidalawfirm.com
11


12


13


14


15


16


17


18


19


20


21


22


23


24




      STIPULATION AND ORDER OF DISMISSAL                                        AXELROD LLP
      WITH PREJUDICE [2:17-cv-01190-JLR] - 7                             800 Third Avenue, Suite 2800
                                                                             New York, NY 10022
                                                                                 (646) 448-5263
